Citation Nr: 0516883	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-10 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for a low back disorder on and after September 26, 
2003, for purposes of correction of an improper reduction. 

2.  Entitlement to an initial disability rating in excess of 
60 percent for a low back disorder on and after September 26, 
2003.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

Appellant had active military service from January 1963 to 
January 1965.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Nashville, Tennessee, Regional Office (RO) that assigned an 
original disability rating of 40 percent for low back 
disorder.

Appellant testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2003. A transcript 
of that hearing is associated with the file.

The Board, in an April 2004 decision, granted a 60 percent 
initial evaluation for a low back disorder for the period 
prior to September 26, 2003, and remanded the issue of 
entitlement to an initial disability rating in excess of 40 
percent for a low back disorder on and after September 26, 
2003 to the RO through the Appeals Management Center (AMC) in 
Washington, D.C.  The AMC, by a May 2004 rating action, 
effectuated the initial 60 percent evaluation for a low back 
disorder granted by the Board, for the period prior to 
September 26, 2003.  Subsequent to that date, the AMC 
restored a 40 percent rating for orthopedic back pathology.  
In addition, effective November 2003, separate 10 percent 
ratings for radicular pain into the lower extremities was 
assigned.  The matter has now been returned to the Board.

As noted in the Introduction to the Board's decision and 
remand in April 2004, an associated claim for Total 
Disability due to Individual Employability (TDIU) was denied 
by separate rating decisions in September 2002 and June 2003, 
which have not been appealed.  The issue of TDIU is 
accordingly not before the Board.

The issue of entitlement to a rating in excess of 60 percent 
for a back disorder on and after September 26, 2003, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The AMC, in assigning a 40 percent evaluation for a low 
back disorder for the period beginning September 26, 2003, 
did not rely upon medical evidence showing a decrease in 
severity of a low back disorder for the period beginning 
September 26, 2003.  This reduction (with assignment of 
separate 10 percent ratings for radicular pain into both 
lower extremities) is impermissibly based on a change in 
rating criteria, not on improvement of the symptoms.

2.  The AMC, in assigning a 40 percent evaluation for a low 
back disorder for the period beginning September 26, 2003, 
did not provide appropriate notice of intent to reduce 
benefits for a low back disorder.  Even with assignment of 
the separate ratings for radicular pain, ratings are not 
equal to a 60 percent rating under the old code which 
contemplates some radicular pathology.

3.  The old back criteria are more favorable than the new 
criteria in this case.


CONCLUSION OF LAW

A continuation or restoration for the period beginning 
September 26, 2003, of the 60 percent rating assigned for a 
low back disorder, is warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.105(e), 3.344, 3.951(a) (2004); 
38 C.F.R. § 4.71a, Code 5293 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).

The Board here effectuates a continuation, for the period 
beginning September 26, 2003, of an assigned 60 percent 
evaluation for a low back disorder, thereby increasing the 
rating from the 40 percent assigned by the AMC for the period 
beginning September 26, 2003.  That continuation is not a 
final adjudication of the rating to be assigned for that 
period beginning September 26, 2003, since the issue of a 
still higher evaluation for that period is remanded, below, 
to the RO for further development and adjudication.  Because 
the Board here effectuates an interim grant of benefits, 
without any final denial of benefits, there is no harm to the 
veteran, either procedurally or as an ultimate matter of 
benefits entitlement.  Hence, the VCAA need not be considered 
here, as the Board recognizes the need for further 
development, and the Board will address the issue of 
appropriate notice and development pursuant to the VCAA when 
and if the case returns to the Board for further adjudication 
(if a complete grant of benefits sought is not granted at the 
RO level).  



Whether a Reduction of Benefits Was Properly Effectuated

The AMC by a May 2004 rating action effectuated a Board 
determination in an April 2004 decision that an increased 
initial evaluation from 40 to 60 percent was warranted for a 
low back disorder, effective from the initial date of claim, 
March 18, 1997, through September 25, 2003.  (Here the Board 
notes an error in the AMC decision, whereby the decision 
states that a 60 percent evaluation is granted through 
September 26, 2003, yet the decision also states that a 40 
percent evaluation is assigned beginning September 26, 2003.  
The April 2004 Board decision had only granted the 60 percent 
benefit through September 25, 2003.  This inconsistency is 
ultimately immaterial, in light of the instant decision 
continuing the 60 percent evaluation for the period beginning 
September 26, 2003.)  The RO then also assigned a 40 percent 
evaluation for the low back disorder for the period beginning 
September 26, 2003.  In so doing, the RO provided no notice 
of an intent to reduce the rating from 60 percent to 40 
percent, and relied on no evidence showing that the 
disability had decreased in severity beginning in September 
26, 2003.  Rather, the RO relied on the Board's deferral of 
rating the disability for that period beginning September 26, 
2003.  

Pursuant to 38 C.F.R. § 3.105(e), where the reduction in 
evaluation (rating) of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Here, 
there was no decision issued notifying the veteran of a 
proposed reduction, and the veteran was thus also not 
afforded 60 days for presentation of additional evidence to 
support continuation of the rating assigned.  Hence, the RO 
rating reduction was procedurally improper.  

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2004); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  The Board notes that the provisions of 38 C.F.R. § 
3.344(a) and (b), which govern reductions of rating in effect 
for five or more years, do apply in this case because the 60 
percent rating for the veteran's low back disorder was in 
effect, by virtue of its effective date, from March 18, 1997 
through September 25, 2003, and thus more than five years.  
Thus, the reduction was required to have been based on a 
medical evaluation showing an improvement in the disability, 
and not merely a change in the rating criteria, and the 
medical evidence of record must have demonstrated that such 
improvement will likely continue.  See 38 C.F.R. §§ 3.344(c), 
3.951(a).  Even absent the five-year-rating requirements, a 
change in criteria alone provides no basis for a reduction, 
without improvement in symptoms.  38 U.S.C.A. § 1155 (West 
2002).  Here, the AMC failed to provide any findings of 
improvement in the disability to support the reduction, 
relying instead on the deferral of that rating consideration 
by the Board.  This reliance was improper here, since a grant 
of the higher, 60 percent rating for the period prior to 
September 26, 2003, should have effectuated, at the same 
time, that higher rating for the period beginning September 
26, 2003, in the absence of a reduction in rating.  

Thus, the re-assignment of a 40 percent rating, effectively a 
reduction, effective from September 26, 2003, was 
procedurally improper, and also failed to meet the legal 
requirements for such a reduction.  Hence, the 60 percent 
rating for a low back disorder in effect for the prior 
period, must be assigned for the period beginning September 
26, 2003.  The old criteria are more favorable in this case.  
It is noted that this rating contemplates radicular changes, 
thus subsuming the separate 10 percent ratings assigned with 
the 40 percent orthopedic findings.  The singular 60 percent 
is the greater benefit.


ORDER

A 60 percent evaluation is granted for the period beginning 
September 26, 2003, as a non-final determination subject to 
potential increase.  The appeal is granted to this extent 
subject to the law and regulations governing the award of 
monetary benefits.


REMAND

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159 (2004).  Under 38 U.S.C.A. § 5103A, VA has 
an enhanced duty to assist the veteran in the development of 
his claim.  These duties were enacted into law with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  VA 
regulations also specify that VA will ask veterans to submit 
all relevant evidence in their possession.  38 C.F.R. § 
3.159(b).

Here, the issue of entitlement to an evaluation above 60 
percent for a low back disorder for the period beginning 
September 26, 2003, is still to be adjudicated by the Board.  
Further evidentiary development is required, as addressed 
below.  

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome.

In determining whether the veteran is entitled to a rating in 
excess of 60 percent for the time period on and after 
September 26, 2003, the Board must consider whether an 
increased rating is warranted under the "new" criteria for 
intervertebral disc syndrome or whether an increased rating 
is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  In that regard, appellant has 
reported daily periods of incapacitation that have not been 
confirmed or commented on.  Incapacitation as described in 
the new codes could present a basis for a higher rating than 
the 60 percent assigned under the old criteria.

The veteran was afforded a VA examination in March 2004, and 
he then reported treatment at a plain clinic in Nashville, 
Tennessee.  It does not appear that those records of 
treatment were obtained in furtherance of the veteran's 
claim, and hence should be obtained. 

At the March 2004 examination, the veteran complained of 
worsening of his low back disorder over the past 10 years, 
with the disorder of such severity over that period that he 
had been unable to work over the past 10 years.  He reported 
that currently he could no longer even fish or work on cars 
due to his low back.  He added that he had flare-ups of his 
low back disorder daily that lasted between two and four 
hours, during which he was completely incapacitated.  
However, the claims folder lacks documentation of this level 
of daily incapacitation, and the VA examiner in March 2004 
failed to address this allegation or to attempt to provide 
some assessment of the veteran's level disability beyond 
merely noting such physical findings of range of motion, 
neurological reactions, and noting that upon flexion pain was 
worse than weakness but with no fatigability, and that upon 
extension there was no weakness or fatigability.  Frequency 
of exacerbations and level of incapacity during exacerbations 
are a possible basis of rating a back disorder, and hence 
that must be addressed by the medical examiner.  The 
examiner's mere recording of the veteran's self-report of 
exacerbations, without providing even a hint as to whether 
such reports were supported by the medical findings, renders 
the examination inadequate, because a medical opinion, and 
not lay statements, are required to support a disability 
rating adjudication.  Laypersons are not competent to offer 
medical opinions; where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Further, the VA examiner in March 2004 noted that the claims 
folder was unavailable for review for the examination.  
Another examination was conducted in March 2003, and that 
examiner also did not have the claims folder available for 
review.  The Court has held that examinations for 
compensation and pension purposes conducted without 
contemporaneous review of the veteran's claims file are 
deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Here, there is no indication that 
the examiners upon recent VA examinations had sufficient 
medical evidence or knowledge of the veteran's medical 
history to provide an informed opinion as to the current 
level of disability.  Thus, remand is also warranted for an 
examination fully informed by the record within the claims 
folder.  

Accordingly, the case is remanded for the following:

1.  All as-yet-unobtained records of 
treatment beginning September 26, 
2003, for the veteran's low back 
disorder should be obtained with 
appropriate authorization from the 
veteran, including records of 
treatment at a plain clinic in 
Nashville, Tennessee.  Appellant's 
assistance in identifying and 
obtaining the additional records 
should be solicited as needed.

2.  Thereafter, the veteran should be 
afforded an appropriate VA 
examination to assess the nature and 
severity of his current low back 
disorder.  The claims folder must be 
provided to the examiner for review 
for the examination.  The RO/AMC 
should inform the examiner of the 
failure of prior VA examiners in 
March 2003 and March 2004 to review 
of the medical record.  To the extent 
necessary in accordance with the 
latest AMIE worksheet for rating an 
intervertebral disc syndrome, all 
indicated tests and studies must be 
accomplished.  The examiner is to be 
provided copies of the old and new 
rating criteria to assist in 
preparing a report addressing the 
nature and extent of the veteran's 
service-connected disability.  The 
examiner should also provide an 
opinion as to combined duration of 
incapacitating episodes, measured in 
weeks of incapacitation (requiring 
bed rest) per year, for the appeal 
period beginning September 26, 2003.  
If the examiner cannot provide this 
opinion or other opinions required 
for this examination without resort 
to speculation, the examiner should 
so state.  All opinions should be 
explained in detail.  

3.  Thereafter, and following any 
other appropriate development, the 
remanded claim must be readjudicated.  
Staged ratings should also be 
considered, pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  If 
any determination remains to any 
extent adverse, the veteran and his 
representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


